Name: Commission Regulation (EEC) No 240/87 of 27 January 1987 amending Regulation (EEC) No 3832/86 providing for the 'guide' quantity and the indicative ceiling for imports into Spain of butter under the supplementary trade mechanism to be exceeded
 Type: Regulation
 Subject Matter: trade policy;  Europe;  trade
 Date Published: nan

 No L 25/16 Official Journal of the European Communities 28 . 1 . 87 COMMISSION REGULATION (EEC) No 240/87 of 27 January 1987 amending Regulation (EEC) No 3832/86 providing for the 'guide' quantity and the indicative ceiling for imports into Spain of butter under the supplementary trade mechanism to be exceeded HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 3832/86 is hereby amended as follows : 1 . In paragraph 2, 'on the 15th day' is replaced by 'not later than the 45th day'. 2. The following paragraph 3 is added : '3 . Article 3 (3) of Regulation (EEC) No 606/86 notwithstanding, the period of validity of STM licences shall be limited to the end of the second month follo ­ wing that in which the licence was issued.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 84 (4) and 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 2297/86 (2), and in particular Article 7 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 3832/86 (3) stated that STM licences were to be issued on the 1 5th day following publication of that Regulation ; whereas this span of time, which expired at the end of December, has proved inappropriate and should be increased to 45 days ; whereas in consequence the period of validity of the licences referred to in Article 3 (3) of Commission Regulation (EEC) No 606/86 (4), as last amended by Regulation (EEC) No 3952/86 (*), should therefore be adjusted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 December 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 201 , 24. 7. 1986, p. 3 . 0 OJ No L 356, 17 . 12. 1986, p. 10 . (4) OJ No L 58 , 1 . 3 . 1986, p. 28 . 0 OJ No L 365, 24. 12. 1986, p . 49 ,